Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments are acknowledged.  Application’s claim amendments, filed on 01/29/2021 have been fully considered and persuasive.  The drawing objections have been withdrawn because the amended drawings were entered.   The 112 rejection have been withdrawn in light of amended claim 135. Claims 120-124,126-129,131-144 and 146-148 are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the imitations of the independent claims, in such a manner that a rejection under 35 USC 102
or 103 would be improper.
Regarding claim 120, the closest prior art Richards et al. US 5,024,518 teaches a gonioscope (figure 1) comprising, a gonioscopic optical element (gonioscopic contact lens 10) having a concave distal surface (see figures1-3, the portion which is place over the eye is concave) and configured to be positioned over an eye of a subject for imaging a structure inside the eye (the gonioscopic contact lens 10 is configured to work when the fovea of the eye 14 
Richard in view of Tanassi teaches and render obvious directing light into the eye to illuminate a structure inside the eye, so that light from the structure inside the eye is received through the distal surface and into the gonioscopic optical element and output from a proximal surface of the gonioscopic optical element for producing an image of the structure inside the eye.
However, regarding claim 120, the prior art Richards taken either singly or in combination fails to anticipate or fairly suggest a method of a gonioscope including the specific method where causing the eye of the subject to look at a fixation point during a first time for producing an image of the structure inside the eye; and causing the eye of the subject to look at a different fixation point during a second time for producing an image of a different structure inside the eye, in combination with all other claimed limitations of claim 120.
With respect to claims 121-124 this claim depends on claim 120 and is allowable at least for the reasons stated supra


Regarding claim 126, the closest prior art Richards et al. US 5,024,518 teaches a gonioscope (figure 1) comprising, a gonioscopic optical element (gonioscopic contact lens 10) that includes,	a concave distal surface (see figures 1-3, the portion which is place over the eye is concave) configured to be positioned on an eye of a subject (eye 14; see figures 1-3, the portion which is place over the eye is concave); and a handle (handle 16) coupled to the gonioscopic optical element (10; col. 2, lines 30-31, gonioscopic contact lens 10 is supported by a handle 16 and supporting bar 18 arrangement); and a fixation point configured so that when the eye of the subject (eye 14) looks directly at the fixation point (directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; figure 1).
Richard in view of Tanassi teaches and render obvious a proximal surface, wherein the gonioscopic optical element is configured to receive light from a structure inside the eye through the distal surface, and to output the light from the proximal surface to produce an image of the structure inside the eye; and the gonioscopic optical element is oriented relative to the eye so that the light output from the proximal surface produces an image of the structure inside the eye.
However, regarding claim 126, the prior art Richards taken either singly or in combination fails to anticipate or fairly suggest a gonioscope including the specific device, wherein the gonioscope includes multiple fixation points having different appearances and different locations in combination with all other claimed limitations of claim 126.
With respect to claims 127-129, 131, and 132 this claim depends on claim 126 and is allowable at least for the reasons stated supra


Regarding claim 133, the closest prior art Richards et al. US 5,024,518 teaches a  gonioscope (figure 1) comprising, a gonioscopic optical element (gonioscopic contact lens 10) that includes,	a concave distal surface (see figures 1-3, the portion which is place over the eye is concave) configured to be positioned on an eye of a subject (eye 14; see figures 1-3, the portion which is place over the eye is concave); and a handle (handle 16) coupled to the gonioscopic optical element (10; col. 2, lines 30-31, gonioscopic contact lens 10 is supported by a handle 16 and supporting bar 18 arrangement); and a fixation point configured so that when the eye of the subject (eye 14) looks directly at the fixation point (directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; figure 1), wherein the fixation point (LED 22, optical fiber 24, and lens system 26 and GRIN lens (26’ on outside surface of gonioscopic contact lens 10; figures 1 and 2) and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; figure 1) comprises a light pipe (optical fiber 24, fiber optical bundle 46, and GRIN lens 26’ represent light pipes).
Richard in view of Tanassi teaches and render obvious a proximal surface, wherein the gonioscopic optical element is configured to receive light from a structure inside the eye through the distal surface, and to output the light from the proximal surface to produce an image of the structure inside the eye; and the gonioscopic optical element is oriented relative to the eye so that the light output from the proximal surface produces an image of the structure inside the eye.
However, regarding claim 133, the prior art Richards taken either singly or in combination fails to anticipate or fairly suggest a gonioscope including the specific device, wherein a portion of the light pipe is disposed outside the gonioscope optical element, and a portion of the light pipe extends into a recess in the gonioscopic optical element, in combination with all other claimed limitations of claim 133.
With respect to claims 146 this claim depends on claim 133 and is allowable at least for the reasons stated supra

Regarding claim 134, the closest prior art Richards et al. US 5,024,518 teaches a gonioscope (figure 1) comprising, a gonioscopic optical element (gonioscopic contact lens 10) having a concave distal surface (see figures1-3, the portion which is place over the eye is concave) and configured to be positioned over an eye of a subject for imaging a structure inside the eye (the gonioscopic contact lens 10 is configured to work when the fovea of the eye 14 moves to position 32, the optic nerve hear 34 is observable by the ophthalmologist through the gonioscopic lens 10 as stated in col.2, lines 54-56); and at least one fixation point configured to be visible to a subject when the gonioscopic optical element is positioned over the eye of the subject (gonioscopic contact lens 10 and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; figure 1), wherein the fixation point (LED 22, optical fiber 24, and lens system 26 and GRIN lens (26’ on outside surface of gonioscopic contact lens 10; figures 1 and 2) and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; figure 1) comprises a light pipe (optical fiber 24, fiber optic bundle 46, and GRIN lens 26’ represent light pipes).
However, regarding claim 134, the prior art Richards taken either singly or in combination fails to anticipate or fairly suggest a gonioscope including the specific device, wherein the light pipe is configured to direct light from a microscope into the eye to be visible to the subject, in combination with all other claimed limitations of claim 134.
With respect to claims 135-137, 140, 142, and 143 this claim depends on claim 134 and is allowable at least for the reasons stated supra


Regarding claim 138, the closest prior art Richards et al. US 5,024,518 teaches a gonioscope (figure 1) comprising, a gonioscopic optical element (gonioscopic contact lens 10) having a concave distal surface (see figures1-3, the portion which is place over the eye is concave) and configured to be positioned over an eye of a subject for imaging a structure inside the eye (the gonioscopic contact lens 10 is configured to work when the fovea of the eye 14 moves to position 32, the optic nerve hear 34 is observable by the ophthalmologist through the gonioscopic lens 10 as stated in col.2, lines 54-56); and at least one fixation point configured to be visible to a subject when the gonioscopic optical element is positioned over the eye of the subject (gonioscopic contact lens 10 and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; figure 1).
However, regarding claim 138, the prior art Richards taken either singly or in combination fails to anticipate or fairly suggest a gonioscope including the specific device, wherein the gonioscope includes multiple fixation points having different appearances and different locations, in combination with all other claimed limitations of claim 138.
With respect to claim 147 this claim depends on claim 138 and is allowable at least for the reasons stated supra

Regarding claim 139, the closest prior art Richards et al. US 5,024,518 teaches a gonioscope (figure 1) comprising, a gonioscopic optical element (gonioscopic contact lens 10) having a concave distal surface (see figures1-3, the portion which is place over the eye is concave) and configured to be positioned over an eye of a subject for imaging a structure inside the eye (the gonioscopic contact lens 10 is configured to work when the fovea of the eye 14 moves to position 32, the optic nerve hear 34 is observable by the ophthalmologist through the gonioscopic lens 10 as stated in col.2, lines 54-56); and at least one fixation point configured to be visible to a subject when the gonioscopic optical element is positioned over the eye of the subject (gonioscopic contact lens 10 and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; figure 1).
However, regarding claim 139, the prior art Richards taken either singly or in combination fails to anticipate or fairly suggest a gonioscope including the specific device, wherein the gonioscope includes three or more fixation points having different appearances and aligned along a linear path, in combination with all other claimed limitations of claim 139.

Regarding claim 141, the closest prior art Richards et al. US 5,024,518 teaches a gonioscope (figure 1) comprising, a gonioscopic optical element (gonioscopic contact lens 10) having a concave distal surface (see figures1-3, the portion which is place over the eye is concave) and configured to be positioned over an eye of a subject for imaging a structure inside the eye (the gonioscopic contact lens 10 is configured to work when the fovea of the eye 14 moves to position 32, the optic nerve hear 34 is observable by the ophthalmologist through the gonioscopic lens 10 as stated in col.2, lines 54-56); and at least one fixation point configured to be visible to a subject when the gonioscopic optical element is positioned over the eye of the subject (gonioscopic contact lens 10 and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; figure 1).
However, regarding claim 141, the prior art Richards taken either singly or in combination fails to anticipate or fairly suggest a gonioscope including the specific device, wherein the at least one fixation point comprises a plurality of light sources configured to be selectively illuminated, in combination with all other claimed limitations of claim 141.
With respect to claim 148 this claim depends on claim 141 and is allowable at least for the reasons stated supra

Regarding claim 144, the closest prior art Richards et al. US 5,024,518 teaches a gonioscope (figure 1) comprising, a gonioscopic optical element (gonioscopic contact lens 10) having a concave distal surface (see figures1-3, the portion which is place over the eye is concave) and configured to be positioned over an eye of a subject for imaging a structure inside the eye (the gonioscopic contact lens 10 is configured to work when the fovea of the eye 14 moves to position 32, the optic nerve hear 34 is observable by the ophthalmologist through the gonioscopic lens 10 as stated in col.2, lines 54-56); and at least one fixation point configured to be visible to a subject when the gonioscopic optical element is positioned over the eye of the subject (gonioscopic contact lens 10 and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; figure 1), wherein the fixation point (LED 22, optical fiber 24, and lens system 26 and GRIN lens (26’ on outside surface of gonioscopic contact lens 10; figures 1 and 2) and directs a collimated beam of light 30 towards a position 32 (the fovea) stated from col. 2, lines 25-39; col. 2, line 57 to col. 3, line 4; figure 1) comprises a light pipe (optical fiber 24, fiber optic bundle 46, and GRIN lens 26’ represent light pipes).
However, regarding claim 144, the prior art Richards taken either singly or in combination fails to anticipate or fairly suggest a gonioscope including the specific device, wherein a portion of the light pipe is disposed outside the gonioscopic optical element, and a portion of the light pipe extends into a recess in the gonioscopic optical element in combination with all other claimed limitations of claim 144.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872